Citation Nr: 1036506	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-41 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlemen to service connection for tinnitus.

3.  Entitlement to an increased initial evaluation for 
posttruamatic stress disorder (PTSD), rated at 10 percent prior 
to February 21, 2002, and 30 percent on and after July 1, 2007.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Kristina Morgan, Attorney





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2003 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The Board previously remanded the present claims in August 2006 
and May 2009 for further development efforts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the claims folder, regrettably, the 
Board has determined that additional evidentiary development is 
necessary with respect to all of the issues on appeal.  

With respect to the Veteran's service connection claims for 
bilateral hearing loss and tinnitus, the Veteran has provided 
numerous statements that he was exposed to in-service combat 
acoustic trauma, resulting hearing loss and tinnitus.  See Appeal 
to the Board of Veterans' Appeals (VA Form 9), November 3, 2004.  
As in-service acoustic trauma relates to a matter within his 
personal knowledge, the Veteran is competent to provide lay 
statements concerning this matter.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  What is more, the Veteran's 
statements are credible, as he has confirmed in-country service 
in the Republic of Vietnam, from October 1967 to 1968.  See 
"Record of Assignments," Service Personnel Records; see also 
Statement, VetCenter Therapist, March 7, 2003.  This being the 
case, the Board, as finder of fact, finds the Veteran's account 
of in-service acoustic trauma to be competent and credible.  

Although the Veteran was provided a May 2008 VA audiological 
examination, the Board finds the rationale in support of the 
opinion to be inadequate.  The VA examiner appears to rely solely 
on the Veteran having "normal hearing" at the time of 
enlistment and separation to support the provided nexus opinion.  
See "Diagnosis," VA Audiological Examination, May 31, 2008.  
Stated differently, the VA examiner's opinion appears to rely 
solely on the absence of hearing loss of VA purposes at the time 
of separation, without adequately accounting for the Veteran's 
competent and credible account of in-service combat acoustic 
trauma and post-service symptomatology.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993) ("[A] claimant may establish direct service 
connection for a hearing disability initially manifest several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service."); Lanyo v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  In light of the aforementioned factors, 
the Board is without discretion and must remand the Veteran's 
claims in order to provide an adequate VA examination and 
opinion.  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(holding that the Board has a duty, under 38 C.F.R. § 19.9(a), to 
remand a case "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential for a 
proper appellate decision").

Turning next to the Veteran's increased rating claim, in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that the issue of 
entitlement to TDIU is part and parcel of an increased-rating 
claim when the issue of unemployability is raised by the record.  
VA law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to obtain and maintain a substantially 
gainful occupation due solely to impairment resulting from his 
service-connected disability(ies).  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  

In making this determination, consideration may be given to his 
level of education, special training, and previous work 
experience, but not to his age or occupational impairment caused 
by nonservice-connected disabilities.  It should additionally be 
noted that marginal employment or employment provided on account 
of disability or special accommodation is not substantially 
gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2009).

In this case, the issue of unemployability is raised by the 
record.  More specifically, while the Veteran's service-connected 
PTSD, rated at 10 percent prior to February 21, 2002, and 30 
percent on and after July 1, 2007, does not meet the minimum 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a), his claim that he is unemployable because of his PTSD 
entitles him to consideration as to whether this service-
connected disability entitles him to TDIU on an extraschedular 
basis pursuant to 38 C.F.R. § 4.16(b) (2009).  Therefore, 
pursuant to Rice, the Board is adding the issue of entitlement to 
TDIU to the Veteran's current appeal.

The most recent VA compensation and pension examination of June 
2008 did not address whether the Veteran's service-connected PTSD 
precludes him from obtaining and maintaining substantially 
gainful employment.  The Board therefore finds that the issue of 
entitlement to TDIU must be remanded for further examination and 
opinion regarding the Veteran's employability.

As the results of such examination may have an impact on the 
Veteran's increased rating claim, the claim will be held in 
abeyance pending the completion of this requested development.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board is also remanding the extraschedular basis of the 
Veteran's increased rating claim.  The record reflects that the 
RO has not considered entitlement to an increased rating for PTSD 
on an extraschedular basis, and the Board is precluded from 
assigning an extraschedular rating in the first instance.  
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue is raised by the claimant or is reasonably raised 
by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has further clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
it must be determined whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is found to be inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.  

In this regard, the record reflects that the RO has also not 
considered entitlement to an increased rating for PTSD on an 
extraschedular basis.  However, because there is medical and lay 
evidence of record indicating that such disability has 
significant effects on his occupation, the Board finds that this 
aspect of his increased rating claim must also be referred for 
special consideration under 38 C.F.R. § 3.321(b) (2009).  

Finally, as part of the Board's May 2009 remand instructions, the 
AMC/RO was directed by the Board to undertake necessary efforts 
to obtain the Veteran's complete Social Security Administration 
(SSA) records (i.e., determinations, medical records and 
examinations).  The claims folder documents both the AMC/RO's 
efforts to obtain these records and the response from SSA, 
indicating that "[a]fter an exhaustive and comprehensive 
search" the requested records could not be located.  See SSA NRC 
Reply, July 28, 2009; SSA National Records Center Records 
Request, July 15, 2009.  Nonetheless, as part of the August 2010 
brief in support of claim, the Veteran's attorney submitted a 
November 2003 SSA Notice of Award letter.  The Board acknowledges 
that this submission is not definitive evidence that the 
Veteran's SSA records are available, but tends to suggest 
additional inquiry with the appropriate repository may produce 
these records.  Therefore, the Board finds that VA should 
undertake additional efforts to attempt to obtain these records, 
to include making such request upon the Veteran and his attorney-
representative.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake another 
attempt to obtain the Veteran's complete SSA 
records (i.e., determinations, medical 
records and examinations), to include 
requesting any such records from the Veteran 
and/or his attorney-representative.  Efforts 
to obtain the records should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain those 
records would be futile, or where they are 
advised that the requested records do not 
exist or the custodian does not have them.  
Any negative response should be in 
writing, and associated with the claims 
folder.

2.  Upon completion of the aforementioned 
development efforts, the AMC/RO should 
schedule the Veteran for an appropriate VA 
audiological examination before a new 
examiner to determine the nature, extent, 
onset and etiology of his tinnitus and 
bilateral hearing loss.  The claims folder 
must be made available to and reviewed by the 
examiner, and such review must be noted in 
the examination report.  The examiner should 
record the full history of the disorders, 
including the Veteran's account of the onset 
of his symptoms and the Veteran's reported 
in-service combat noise exposure.  All 
necessary studies, including an audiological 
evaluation, should be performed, and all 
findings reported in detail.  The examiner 
should then indicate whether the Veteran has 
a current diagnosis of hearing loss and/or 
tinnitus.  If hearing loss and/or tinnitus is 
currently present, the examiner should opine 
whether it is at least as likely as not that 
either disorder had its onset in service, or 
is otherwise related to military service, to 
include in-service combat noise exposure.

In offering the opinions, the examiner should 
specifically address and consider the 
Veteran's competent and credible account of 
in-service noise exposure and related 
symptomatology.  A full rationale should be 
provided for any and all provided 
conclusions.  

3.  Upon completion of the aforementioned 
development efforts, the AMC/RO should then 
arrange for an appropriate VA examiner to 
examine the Veteran and review the Veteran's 
claims file in its entirety in order to 
provide a medical opinion as to whether the 
Veteran is unable to obtain or maintain 
substantially gainful employment if only his 
service-connected disabilities are 
considered.  All indicated studies should be 
conducted.  

The examiner's focus should be on the 
disability picture due to the service-
connected PTSD, but he or she must consider 
the overall impact of all service-connected 
disabilities, as may be present.  If, prior 
to this examination and review, the Veteran 
is granted service connection for other 
disabilities, the examiner should also 
consider these disabilities, to include but 
not limited to bilateral hearing loss and 
tinnitus.  

In making this employability determination, 
the examiner should also consider the 
Veteran's level of education, other training, 
and work experience.  The VA examination 
report must include a complete rationale for 
all opinions and conclusions expressed, and 
the examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner for review of the pertinent medical 
and other history.

4.  The AMC/RO should read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if not all 
questions posed are answered.

5.  Refer the claims for entitlement to an 
increased rating for PTSD and to TDIU to the 
Director of Compensation and Pension Service, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b) and 38 C.F.R. § 4.16(b), 
respectively, for consideration of whether 
these benefits are warranted on an 
extraschedular basis.  This referral is 
mandatory, although the decision of 
whether to actually award an 
extraschedular rating remains to be 
decided by the Director of C&P Service 
or designate.  

6.  The AMC/RO must then readjudicate the 
respective claims that have been remanded, to 
include the increased rating claim for PTSD 
and the claim for TDIU (schedular and 
extraschedular).  If the claims are not 
granted to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give them an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


